Name: Commission Decision of 15 July 1992 amending the lists of standards institutions annexed to Council Directive 89/189/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  documentation;  communications
 Date Published: 1992-08-06

 Avis juridique important|31992D040092/400/EEC: Commission Decision of 15 July 1992 amending the lists of standards institutions annexed to Council Directive 89/189/EEC Official Journal L 221 , 06/08/1992 P. 0055 - 0057 Finnish special edition: Chapter 13 Volume 23 P. 0083 Swedish special edition: Chapter 13 Volume 23 P. 0083 COMMISSION DECISION of 15 July 1992 amending the lists of standards institutions annexed to Council Directive 89/189/EEC (92/400/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (1), as last amended by Commission Decision 90/230/EEC (2), Having regard to the opinion of the Standing Committee set up by Article 5 of that Directive, Whereas the Commission, in its 1987 Green Paper on telecommunications, recommended a substantial increase in standardization activity in the Community, in particular by means of the creation of a European standardization body in the telecommunications field; Whereas the PTT authorities of the countries of the European Conference of Postal and Telecommunications Administrations (CEPT) acted on this recommendation from the Commission in March 1988 by setting up ETSI (European Telecommunications Standards Institute), a non-profit-making association under French law; Whereas the set of rules of the procedure adopted by the ETSI General Assembly on 21 November 1990, on 7 March 1991 and on 3 April 1992 designed to ensure its smooth functioning as a European standardization body after the start-up phase; Whereas the Member States responded positively to the Council resolution of 27 April 1989 on standardization in the field of information technology and telecommunications (3), and in particular to the call for national standardization bodies to be nominated without delay to take part in the procedure for the adoption of ETSI standards; Whereas CEN, Cenelec and ETSI responded favourably to this resolution, in particular by setting up a Joint Presidents Group of CEN, Cenelec and ETSI in December 1989, signing a general agreement on cooperation between the three bodies in June 1990, and defining the terms of reference for collaboration within the ITSTC (Information Technology Steering Committee), HAS ADOPTED THIS DECISION: Article 1 The lists annexed to Directive 83/189/EEC are hereby replaced by the lists annexed to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 July 1992. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 109, 26. 4. 1983, p. 8. (2) OJ No L 128, 18. 5. 1990, p. 15. (3) OJ No C 117, 11. 5. 1989, p. 1. ANNEX LIST 1 Standards institutions 1. Aenor (Spain) AsociaciÃ ³n EspaÃ ±ola de NormalizaciÃ ³n y CertificaciÃ ³n, C/FernÃ ¡ndez de la Hoz, no 52, E-28010 Madrid 2. Afnor (France) Association franÃ §aise de normalisation, Tour Europe - Cedex 7, F-92049 Paris La DÃ ©fense UTE (France): Union technique de l'Ã ©lectricitÃ ©, Cedex 64, F-92052 Paris La DÃ ©fense 3. BSI (United Kingdom) British Standards Institution, 2, Park Street, UK-London W1A 2BS BEC (United Kingdom): British Electrotechnical Committee, British Standards Institution, 2, Park Street, UK-London W1A 2BS; 4. DS (Denmark) Dansk Standardiseringsraad, Baunegaardsvej, 73, DK-2900 Hellerup 12 DEK (Denmark) Dansk Elektroteknisk KomitÃ ©, Strandgade, 36 st., DK-1401 Koebenhavn K 5. DIN (Germany) Deutsches Institut fuer Normung eV, Burggrafenstrasse 6, Postfach 1107, D-1000 Berlin 30; DKE (Germany) Deutsche Elektrotechnische Kommission im DIN und VDE, Stresemannallee 15, D-6000 Frankfurt am Main 70 6. ELOT (Greece) Hellenic Organization for Standardization, Acharnon St, 313, GR-11145 Athens 7. IBN/BIN (Belgium) Institut belge de normalisation, Belgisch Instituut voor Normalisatie, 29, avenue de la BrabanÃ §onne/ BrabanÃ §onnelaan, B-1040 Bruxelles/Brussel CEB/BEC (Belgium) ComitÃ © Ã ©lectrotechnique Belge, Belgisch Elektrotechnisch ComitÃ ©, 28, Galerie Ravenstein, boÃ ®te 2, 28, Ravensteingalerij, bus 2, B-1000 Bruxelles/Brussel 8. IPQ (Portugal) Instituto PortuguÃ ªs da Qualidade, Rua JosÃ © EstÃ ªvao, 83 A, P-1199 Lisboa Codex 9. ITM (Luxemburg) Inspection du travail et des mines, 26, rue Zithe - BP 27, L-2010 Luxembourg Service de l'Ã ©nergie de l'Ã tat, 34, avenue Marie-ThÃ ©rÃ ¨se, L-2010 Luxembourg 10. NSAI (Ireland) National Standards Authority of Ireland, Glasnevin, IRL-Dublin 9 ETCI (Ireland) Electro-Technical Council of Ireland, Parnell Avenue, Harold's Cross IRL-Dublin 9 11. NNI (Netherlands) Nederlands Normalisatie Instituut, Kalfjeslaan 2, Postbus 5059, NL-2600 GB Delft NEC (Netherlands) Nederlands Elektrotechnisch ComitÃ ©, Kalfjeslaan 2, Postbus 5059, NL-2600 GB Delft; 12. UNI (Italy) Ente Nazionale italiano di unificazione, Via Battistotti Sassi 11, I-20100 Milano CEI (Italy) Comitato Elettrotecnico Italiano, Viale Monza 259, I-20126 Milano 13. CEN ComitÃ © EuropÃ ©en de normalisation, 36, rue de Strassart B-1050 Bruxelles CENELEC ComitÃ © EuropÃ ©en de normalisation Ã ©lectrotechnique, 35, rue Strassart B-1050 Bruxelles. ETSI European Telecommunications Standards Institute BP 152 F-06561 Valbonne CÃ ©dex LIST 2 National standards institutions in the Member States of the European Community Same as those in List 1 except for CEN, Cenelec and ETSI.